United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 07-3553
                                  ___________

United States of America,              *
                                       *
            Appellee,                  *
                                       *    Appeal from the United States
      v.                               *    District Court for the Southern
                                       *    District of Iowa.
Patrick D. Staggs,                      *
                                       *
            Appellant.                 *
                                  ___________

                             Submitted: April 15, 2008
                                Filed: June 5, 2008
                                 ___________

Before GRUENDER, BALDOCK,1 and BENTON, Circuit Judges.
                         ___________

BENTON, Circuit Judge.

       Patrick D. Staggs appeals his revocation sentence, contending it exceeds the
statutory maximum. Having jurisdiction under 18 U.S.C. § 1291 and 18 U.S.C. §
3742, this court affirms.

      In 1999, Staggs pled guilty to one count of receiving child pornography, 18
U.S.C. § 2252(a)(2), and one count of possession of child pornography, 18 U.S.C. §


      1
        The Honorable Bobby R. Baldock, United States Circuit Judge for the Tenth
Circuit Court of Appeals, sitting by designation.
2252(a)(4)(B). Because he had previously been convicted of child pornography
charges, the receiving offense was a Class B felony punishable by up to 30 years, and
the possession offense was a Class C felony punishable by up to 10 years. Staggs was
sentenced to concurrent 68-month terms of imprisonment on each offense, and a five-
year term of supervised release. As special conditions of supervised release, he was
ordered not to use a computer, access the internet, or possess pornographic material.

       Staggs was released from custody in 2003, beginning the supervised release.
In September 2007, he admitted to his probation officer accessing “singles” websites
on a friend’s computer, and accessing and saving nude pictures on the computer.
Staggs stipulated to the violations. The district court2 sentenced him to 30 months
imprisonment, and an additional 30 months of supervised release. Staggs appeals,
arguing that the 60-month combination of incarceration and additional supervised
release exceeds the statutory maximum.

       The maximum revocation sentence allowed, including imprisonment and
additional supervised release, is equal to the maximum term of supervised release
authorized for the original conviction offense. 18 U.S.C. § 3583(e)(3); United States
v. Palmer, 380 F.3d 395, 398-99 (8th Cir. 2004) (en banc). Unless otherwise
provided, the authorized term of supervised release for the original conviction offense
is based on the class of the offense. 18 U.S.C. § 3583(b). The maximum term of
supervised release is five years for a Class A or B felony, and three years for a Class
C or D felony. Id. Offense classification is determined by the “maximum term of
imprisonment authorized” for the offense. 18 U.S.C. § 3559(a). If the offense is
punishable by: life imprisonment or death, it is a Class A felony; 25 years or more, it
is a Class B felony; or 10 to 25 years, it is a Class C felony. Id.




      2
        The Honorable John A. Jarvey, United States District Judge for the Southern
District of Iowa.
                                       -2-
     When Staggs was convicted in 1999, the maximum for receiving child
pornography was 15 years, unless the defendant had a prior conviction for child
pornography, in which case it was 30 years. 18 U.S.C. § 2252(b)(1) (1999).

        Staggs argues that his receiving offence should be viewed, for revocation
purposes, as a Class C felony — not a Class B felony — because the base offense
without the recidivist enhancement had a maximum of only 15 years. The
classification statute defines the “maximum term of imprisonment authorized” as “the
term authorized by the law describing the offense.” 18 U.S.C. § 3559(b). He
contends that the “law describing the offense” means only the elements of the base
crime, and therefore, the maximum term is that for the base offense, without any
punishment enhancers. Classifying the receiving offense as a Class C felony, Staggs’s
total revocation sentence could not exceed three years. Staggs acknowledges that he
did not object to the sentence in the district court, and therefore, review is for plain
error. See Johnson v. United States, 520 U.S. 461, 465 (1997); Fed. R. Crim. P.
52(b).

       Staggs’s argument is refuted by the Supreme Court decision United States v.
Rodriquez, 128 S. Ct. 1783 (2008), No. 06-1646, slip op. (May 19, 2008). The Court
held that the phrase “maximum term of imprisonment prescribed by law,” as written
in the ACCA, means the maximum term allowable, including recidivist enhancements.
Rodriquez, 128 S. Ct. at ___, No. 06-1646, slip op. at 4. Analyzing the key statutory
phrases “law,” “offense,” and “maximum term,” the Court determined that the
relevant “law” is the provisions prescribing the “maximum term” for both a first
“offense,” and a second or subsequent “offense.” Id. Therefore, the recidivist
defendant’s “maximum term” was that authorized for a subsequent offense. Id.

      There is no relevant difference between the phrase at issue in Rodriquez,
“maximum term of imprisonment prescribed by law,” and the phrase at issue here,
“term authorized by the law describing the offense.” As in Rodriquez, the “law”
describing the offense includes both the base and recidivist provisions. See also
                                       -3-
United States v. LaBonte, 520 U.S. 751, 762 (1997) (defining “maximum term
authorized” as the “term available once all relevant statutory sentencing enhancements
are taken into account”), cited in Rodriquez, 128 S. Ct. at ___, No. 06-1646, slip op.
at 7-8. Therefore, Staggs’s “maximum term of imprisonment authorized” is 30 years,
a Class B felony.

      Staggs also argues that the categorical approach of Taylor v. United States, 495
U.S. 575, 600-602 (1990), applies here. This argument is without merit. See
Rodriquez, 128 S. Ct. at ___, No. 06-1646, slip op. at 9 (finding no connection
between Taylor and the meaning of “maximum term of imprisonment”).

      Further, Staggs’s argument produces absurd results. Though he only challenges
the revocation sentence, his argument would also apply to conviction sentencing
because the classification statute (upon which his argument rests) also applies at
conviction sentencing. If “the law describing the offense” means only the base
offense provisions, recidivist provisions would never apply. Even if not extended to
conviction sentencing, Staggs’s argument would result in an authorized maximum
sentence of 30 years on the original conviction, while that same authorized maximum
sentence would be only 15 years for purposes of revocation. “It is hard to accept the
proposition that a defendant may lawfully be sentenced to a term of imprisonment that
exceeds the ‘maximum term of imprisonment.’” Id. at 4. There is no error here, plain
or otherwise.

      The district court’s sentence is affirmed.

                       ______________________________




                                         -4-